In an action to recover damages for the alleged breach of “a joint venture, partnership and agreement”, defendant appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated November 18, 1981, which, inter alia, denied its motion to strike the action from the Trial Calendar. Order reversed, with $50 costs and disbursements, and motion granted. Discovery by defendant was neither completed nor had it even commenced as of the date plaintiffs filed a note of issue and certificate of readiness for trial. Defendant, which did not waive its right to discovery, timely moved to strike the action from the Trial Calendar. The purpose of this department’s statement of readiness rule (22 NYCRR 675.3), is to keep off the Trial Calendar those cases which are not ready for trial. (See Morrison v Sam Sneed Schools of Golf of N. Y., 13 AD2d 986; see, also, Rules of the Chief Administrator of the Courts, 22 NYCRR 3.5.) This action was not ready for trial and the instant motion was therefore improperly denied by Special Term. Mangano, J. P., Gibbons, O’Connor and Thompson, JJ., concur.